Citation Nr: 9913875	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  94-05 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $23,468.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
August 1957.  The veteran died in April 1981.  The appellant 
is his widow.

In July 1993, the RO retroactively terminated the appellant's 
award of improved death pension benefits from February 1986 
to August 1991 due to excess income (wages); and she appealed 
this decision to the Board of Veterans' Appeals (Board). In 
February 1996, the Board denied the appellant's claim, 
determining that the RO's adjustment in the award of improved 
death pension benefits, due to wages, was proper.  
Subsequently, she appealed to the United States Court of 
Appeals for Veterans Claims (Court).

In a June 1997 memorandum decision, the Court affirmed the 
portion of the Board's February 1996 decision which 
determined that the adjustment in the appellant's award of 
improved death pension benefits was proper.  The Court, 
however, vacated the portion of the Board's February 1996 
decision which related to the issue of the appellant's 
entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits.  That Court decision 
remanded this issue to the Board for further development.  In 
April 1998, the Board remanded the case to the RO for further 
development consistent with the Court's decision.  The case 
has now been returned to the Board for further appellate 
review.  



FINDING OF FACT

The appellant did not file a timely substantive appeal 
alleging an error of fact or law regarding the issue of 
entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $23,468, 
within sixty days of the May 1998 Statement of the Case, or 
within one year of the RO's December 1993 notification.


CONCLUSION OF LAW

An appeal was not perfected from a December 1993 RO 
notification of a determination with respect to the issue of 
entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $23,468.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.32, 20.200, 
20.202, 20.302(b) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the introduction, in its June 1997 memorandum 
decision, the Court held that the Board was incorrect in 
indicating that the appellant's claim for a waiver was not in 
appellate status.  The Court pointed out that 38 U.S.C.A. § 
7105(a) provides that appellate review is initiated by a 
Notice of Disagreement (NOD).  The Court  noted that during a 
March 1994 hearing, the Board member who presided at the 
hearing acknowledged that the appellant had filed a NOD with 
respect to the claim for a waiver.  On this basis, the Court 
determined that the appellant's claim was in appellate 
status.  38 U.S.C.A. § 7105(a).  Cf. Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995).  Moreover, the Court held that since 
the claim was in appellate status, the Board should have 
remanded the claim to the RO for compliance with the 
provisions of 38 C.F.R. §§ 19.26, 19.29, 19.30 instead of 
referring the claim to the RO.  

In April 1998 the Board remanded the case to the RO for 
compliance with 38 C.F.R. §§ 19.26, 19.29, 19.30.  The Board 
directed the RO to schedule the appellant for a Travel Board 
hearing; to furnish the appellant with a Statement of the 
Case with respect to the RO's December 1993 decision that 
denied a claim of entitlement to waiver of recovery of an 
overpayment of improved death pension benefits; and to notify 
the appellant of the necessity of perfecting an appeal by 
timely filing a substantive appeal.  

Subsequently in May 1998, the RO provided the veteran a 
Statement of the Case with respect to the issue of waiver of 
the recovery of pension overpayment in the amount of 
$23,468.00; and notified the appellant of her appellate 
rights.  At that time, the RO instructed the appellant of the 
requirement to complete an enclosed VA Form 9, "Appeal to 
Board of Veterans' Appeals."

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. §§ 19.4, 20.101(a) (1998).  An 
appeal consists of a timely filed Substantive Appeal after a 
Statement of the Case has been furnished.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal consists 
of a properly completed VA Form 1-9, "Appeal to Board of 
Veterans' Appeals," or correspondence containing the 
necessary information.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.202.  A Substantive Appeal must be filed within the later 
of either (1) 60 days from the date that a Statement of the 
Case was sent to the appellant, or (2) within one year of the 
date of mailing of the notification of the determination 
being appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).  The date of mailing of the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter.  Id.  If the appellant, or his or her 
representative, fail to file an appeal in response to a 
Statement of the Case within the period allowed, the RO may 
close the appeal without notice to the appellant, or his or 
her representative.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
19.32.  If an appeal was not perfected as prescribed in 38 
C.F.R. § 20.302(b), an RO decision becomes final, and a 
claimant must submit new and material evidence in order to 
reopen his or her claim.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1998).

After the May 1998 Statement of the Case, the appellant did 
not file a substantive appeal, or any other correspondence 
containing the relevant necessary information.  Given that 
neither the appellant nor her representative perfected an 
appeal within the period allowed, the RO's July 1993 
determination is final, and the Board is without jurisdiction 
to entertain the issue under consideration here.

Based upon the foregoing, the Board finds that the appellant 
never perfected a timely substantive appeal on the issue of 
entitlement to waiver of the recovery of pension overpayment 
in the amount of $23,468.00.  Therefore, the Board lacks 
appellate jurisdiction over this  issue.  38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 19.32, 20.200, 20.201, 20.202, 
20.302(b), 20.1103.  See also Roy v. Brown, 5 Vet. App. 554 
(1993).


ORDER

An appeal to the December 1993 RO decision with respect to 
the issue of entitlement to waiver of the recovery of pension 
overpayment in the amount of $23,468.00, was not perfected.  
Hence, the appeal is dismissed

		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

